 


114 HR 4113 IH: Supporting Working Moms Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4113 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mrs. Carolyn B. Maloney of New York (for herself, Ms. Lee, Ms. Moore, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Fair Labor Standards Act of 1938 regarding reasonable break time for nursing mothers. 
 
 
1.Short titleThis Act may be cited as the Supporting Working Moms Act of 2015. 2.Reasonable break time for nursing mothersSection 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended by striking sections 6 (except section 6(d) in the case of paragraph (1) of this subsection) and 7 and inserting sections 6 and 7 (except sections 6(d) and 7(r) in the case of paragraph (1) of this subsection). 
 
